Citation Nr: 0613404	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1998 to 
December 2001.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The file was originally before the 
RO in Waco, Texas.  The veteran currently lives in Florida.         

The Board notes that the veteran requested a Travel Board 
hearing in his June 2003 substantive appeal.  However, he 
failed to report for the hearing scheduled in December 2005.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).  However, the veteran did 
testify in May 2003 at a personal hearing.  The transcript of 
this hearing has been reviewed.       

In addition, the Board observes that in an August 2003 rating 
decision the RO denied the veteran's claim for depression.  
The veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  Therefore, 
this issue is not before the Board.


FINDING OF FACT

There is competent evidence showing that the veteran has 
insomnia that is related to his period of active service from 
December 1998 to December 2001.


CONCLUSION OF LAW

Service connection for insomnia is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

The Board finds that service connection for insomnia is 
warranted.  The veteran's service medical records (SMRs) 
reveal complaints and treatment for insomnia in July 1999, 
January 2000, March 2000, April 2001, and August 2001.  An 
April 2001 psychiatric note diagnosed the veteran with 
primary insomnia.  He was prescribed Ambien, which helped the 
veteran with his condition.  The insomnia was related to 
various work shifts the veteran had to work during service.  
During his May 2003 personal hearing testimony, the veteran 
indicated as a medical specialist in his armored unit, 40-45 
percent of the time he worked overnight in the field.  Such 
continuous treatment in service reflects more than an 
"isolated" finding of insomnia and as such reveals a 
chronic condition requiring repeated treatment.  38 C.F.R. § 
3.303(b).

Primary insomnia is listed as a separate sleep disorder in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV").  In particular, the predominant 
complaint is difficulty initiating or maintaining sleep, or 
nonrestorative sleep, for at least 1 month.  DSM-IV at 255.  

Post-service, private medical evidence (treatment reports and 
letters) dated from June 2002 to June 2003 from "S.H.," 
MD., diagnosed the veteran with insomnia and depression.  She 
noted the veteran's reports that he does not sleep for 
several days or only sleeps a few hours when he is not on 
Ambien or similar medication.  In a June 2003 letter, Dr. H. 
opined that the veteran's insomnia "has direct roots in the 
fact that he was in service."  There is no contrary medical 
opinion of record.  Such an opinion clearly provides evidence 
in support of the veteran's claim.  

The Board finds that given the veteran's current treatment 
for insomnia post-service, his history of treatment for this 
chronic condition while in service, and a favorable nexus 
opinion, service connection is warranted.  According, 
resolving doubt in the veteran's favor, the Board concludes 
that the preponderance of the evidence supports service 
connection for insomnia.  38 U.S.C.A. § 5107(b).  The appeal 
is granted as to that issue.  The nature and extent of this 
disorder caused by service, as opposed to stressors outside 
of service which cause the veteran's insomnia to worsen, is 
not at issue before the Board at this time.  The fact that 
the veteran has been service connected for insomnia does not 
imply that all of his acquired psychiatric disorder (if any) 
may be reasonably associated with service.  This issue is not 
before the Board at this time. 

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Service connection for insomnia is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


